Citation Nr: 1107917	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  03-32 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1970, and from July 1972 to August 1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the current appellate claim.

This case was previously before the Board in August 2004, May 
2007, and October 2009.  In August 2004 and May 2007, the Board 
remanded this case for additional development.  By an October 
2009 decision, the Board denied the current appellate claim.

The Veteran appealed the Board's October 2009 decision to the 
United States Court of Appeals for Veterans Claims (Court).  By a 
November 2010 Order, the Court, pursuant to a joint motion, 
vacated the Board's decision and remanded the case for compliance 
with the instructions of the joint motion.  Mandate was issued 
later that same month.

For the reasons detailed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran's service treatment records include 
multiple entries for back complaints.  See December 1973 Progress 
Note, Medical Dispensary USS Forrestal (CVA-59); January 1974 
Progress Note, Medical Dispensary USS Forrestal (CVA-59); 
November 1974 Progress Note, Medical Dispensary USS Forrestal 
(CVA- 59); September 1975 Progress Note.  However, in January 
1974, upon physical examination, full range of spine motion was 
noted.  Further, the Veteran's August 1977 Discharge Examination 
Report indicates that the spine was normal.  In an August 1977 
Report of Medical History, the Veteran indicated that he had no 
recurrent back pain.

The post-service medical evidence confirms a current back 
disability, to include findings of degenerative disc disease of 
the lumbar spine.

Under 38 U.S.C.A. § 5103A(d)(2) VA must provide a medical 
examination and/or obtain a medical opinion when there is: (1) 
competent evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) evidence 
establishing that he suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period; (3) an indication the current 
disability or symptoms may be associated with service; and (4) 
there is not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The facts of this case 
clearly support according a VA medical examination to the 
Veteran, and he was accorded such an examination in June 2009 
which included an opinion that it was less likely as not (less 
than a 50/50 probability) that the Veteran's current back 
disorder was caused by or a result of episodes of back pain in-
service.  This opinion was supported by stated rationale.  
Moreover, the Board emphasized this opinion in the October 2009 
decision denying service connection for a back disorder.

The joint motion which was the basis for the Court's November 
2010 Order contended, in essence, that the June 2009 VA medical 
examination was inadequate for resolution of this case because it 
relied upon an incorrect legal standard.  Specifically, that the 
VA examiner's opinion indicated that continuity of treatment was 
required to establish service connection, rather than the correct 
legal standard of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).  Further, the joint motion 
contended that because the Board relied upon the June 2009 VA 
medical examination in denying the claim, the case should be 
remanded for a new VA medical examination and opinion.  

The Board notes that it is well settled that "[w]here a case is 
addressed by an appellate court, remanded, then returned to the 
appellate court, the 'law of the case' doctrine operates to 
preclude reconsideration of identical issues."  See Johnson v. 
Brown, 7 Vet. App. 25, 26 (1994).  Moreover, the Court has 
specifically held that this principle applies to Court decisions 
on cases remanded to the Board.  See Browder v. Brown, 5 Vet. 
App. 268 (1993).  In addition, the Court has held that a 
corollary principle is the "Mandate Rule": "a lower court is 
generally bound by the terms of the mandate and has no power or 
authority to deviate from that mandate."  Chisem v. Brown, 8 Vet. 
App. 374, 375 (1995) (For purposes of this analysis, this Court's 
position is analogous to that of a 'circuit court,' while the 
[Board] stands somewhat in the position of a district court.)  
Further, the Court has held once VA undertakes an examination, 
even if not required to do so, an adequate one must be produced.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 
C.F.R. 
§ 4.2 (stating that if the findings on an examination report do 
not contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes).

In view of the foregoing, the Board finds that a new examination 
and opinion as to the etiology of the Veteran's current back 
disorder is required in order to comply with the instructions of 
the aforementioned joint motion and November 2010 Court Order.

Since a new examinations is necessary in the instant case, the 
Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides 
that individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  The 
provisions of 38 C.F.R. § 3.655 addresses the consequences of a 
veteran's failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  At (b) it is 
provided that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim shall 
be denied.

The Board further finds that any outstanding medical records 
documenting the treatment the Veteran has received for his back 
disorder should be obtained while this case is in remand status.



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his back 
disorder since June 2009.  After securing any 
necessary release, the AMC/RO should obtain 
those records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded new examination to evaluate the 
nature and etiology of his back disorder.  
The claims folder should be made available 
to the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed..

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that the 
Veteran's current back disorder was 
incurred in or otherwise the result of the 
Veteran's active service.  

A complete rationale for any opinion 
expressed must be provided, to include if 
the examiner determines they cannot provide 
an opinion without resorting to 
speculation.  This rationale must include 
reference to the Veteran's documented in-
service treatment for back complaints, as 
well as his purported continuity of 
symptomatology.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
last SSOC in July 2009, and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).














This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


